16-01342-scc     Doc 41     Filed 05/13/19    Entered 05/13/19 17:17:24         Main Document
                                             Pg 1 of 17


                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

                                                                Chapter 11
In re:                                                          Bk. Case No. 08-13555-scc
LEHMAN BROTHERS HOLDINGS INC.,
                   Debtors.

LEHMAN BROTHERS HOLDINGS INC.
                   Plaintiff,
                                                                Adv. Pro. No. 16-01342-scc
v.

HOME LOAN CENTER INC.,
                    Defendant.


                ANSWER OF DEFENDANT HOME LOAN CENTER INC.
                TO SUPPLEMENTAL SECOND AMENDED COMPLAINT

       Defendant Home Loan Center, Inc. (“Defendant” or “HLC”), by its undersigned counsel,

hereby answers the Supplemental Second Amended Adversary Complaint (“Complaint”) filed by

Lehman Brothers Holdings Inc. (“LBHI” or “Plaintiff”) in this Court on December 19, 2018

(Dkt. No. 30). Specifically, in response to the numbered paragraphs included in the Complaint,

HLC admits, denies, or otherwise responds to the allegations as set forth below. All allegations

are hereby denied unless expressly admitted. Further, an admission to a portion of an allegation

does not constitute an admission, either express or implied, to the remainder of the allegation.




                                                 1
16-01342-scc       Doc 41    Filed 05/13/19    Entered 05/13/19 17:17:24       Main Document
                                              Pg 2 of 17




       1.        HLC admits that Plaintiff has filed an action as set forth in Paragraph 1 of the

Complaint, but denies any liability and further denies that Plaintiff is entitled to the requested

relief or to any relief whatsoever. HLC further states that Paragraph 1 of the Complaint asserts

legal conclusions to which no response is required; to the extent a further response is required,

except as expressly admitted, HLC denies each and every allegation contained in Paragraph 1 of

the Complaint.

       2.        HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 2 of the Complaint, except HLC admits that the Bankruptcy Court

entered orders on settlements between LBHI and Fannie Mae and LBHI and Freddie Mac (ECF

No. 42153 and 42754), and HLC denies that it sold loans that were defective. HLC further states

that Paragraph 2 of the Complaint purports to characterize documents, and the contents of those

documents speak for themselves. In addition, each sentence of Paragraph 2 of the Complaint

asserts legal conclusions to which no response is required. To the extent that further response is

required, except as expressly admitted, HLC denies each and every allegation contained in

Paragraph 2 of the Complaint.

       3.        HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 3 of the Complaint, except HLC admits that the Court entered an Order

Estimating Allowed Claim Pursuant to RMBS Settlement, dated March 15, 2018, and HLC

denies that it sold loans that were defective. In addition, each sentence of Paragraph 3 of the

Complaint asserts legal conclusions to which no further response is required. HLC further states

that the second, third, fourth, fifth, and sixth sentences of Paragraph 3 of the Complaint purport

to characterize documents, and the contents of those documents speak for themselves. To the



                                                 2
16-01342-scc     Doc 41      Filed 05/13/19    Entered 05/13/19 17:17:24          Main Document
                                              Pg 3 of 17


extent that further response is required, HLC denies each and every allegation contained in

Paragraph 3 of the Complaint.

       4.      HLC admits that Plaintiff has filed an action as set forth in Paragraph 4 of the

Complaint, but denies any liability and further denies that Plaintiff is entitled to the requested

relief or to any relief whatsoever. To the extent a further response is required, HLC denies each

and every allegation contained in Paragraph 4 of the Complaint.

       5.      HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 5 of the Complaint.

       6.      HLC admits that it is organized in the United States and previously sold mortgage

loans in the United States. Except as expressly admitted, HLC denies each and every allegation

set forth in Paragraph 6 of the Complaint.

       7.      Paragraph 7 of the Complaint asserts legal conclusions to which no response is

required.

       8.      Paragraph 8 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 8 of the Complaint.            HLC further states that the first and second

sentences of Paragraph 8 of the Complaint purport to characterize documents, and the contents of

those documents speak for themselves.

       9.      Paragraph 9 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 9 of the Complaint.

       10.      Paragraph 10 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation



                                                  3
16-01342-scc      Doc 41     Filed 05/13/19    Entered 05/13/19 17:17:24           Main Document
                                              Pg 4 of 17


contained in Paragraph 10 of the Complaint, except HLC admits that it is organized in the United

States and previously sold mortgage loans in the United States.

       11.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 11 of the Complaint, except HLC admits that LBB or its affiliates

engaged in the purchase and sale of mortgage loans.

       12.     HLC admits that it previously engaged in mortgage origination and sold mortgage

loans on the secondary market to purchasers, including LBB. Except as expressly admitted,

HLC denies each and every allegation set forth in Paragraph 12 of the Complaint.

       13.     HLC admits that Plaintiff has filed an action as set forth in Paragraph 13 of the

Complaint and that that it signed documents entitled “Loan Purchase Agreement,” dated April

16, 2002, and November 5, 2004, with LBB, and states that the contents of those documents

speak for themselves, but denies any liability and further denies that Plaintiff is entitled to the

requested relief or to any relief whatsoever. HLC further states that Paragraph 13 of the

Complaint asserts legal conclusions to which no response is required. To the extent a further

response is required, except as expressly admitted, HLC denies each and every allegation

contained in Paragraph 13 of the Complaint.

       14.     HLC admits that it signed documents entitled “Loan Purchase Agreement,” dated

April 16, 2002, and November 5, 2004, with LBB, and further states that the contents of those

documents speak for themselves. Except as expressly admitted, HLC denies each and every

allegation set forth in Paragraph 14 of the Complaint.

       15.     Paragraph 15 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 15 of the Complaint to the extent it concerns HLC. HLC further states



                                                   4
16-01342-scc     Doc 41    Filed 05/13/19    Entered 05/13/19 17:17:24        Main Document
                                            Pg 5 of 17


Paragraph 15 of the Complaint purports to characterize documents, and the contents of those

documents speak for themselves.

       16.     Paragraph 16 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 16 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.

       17.     Paragraph 17 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 17 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.

       18.     Paragraph 18 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 18 of the Complaint, including denying that HLC sold defective loans.

HLC further states Paragraph 18 of the Complaint purports to characterize documents, and the

contents of those documents speak for themselves.

       19.     Paragraph 19 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 19 of the Complaint to the extent it concerns HLC. HLC further states

Paragraph 19 of the Complaint purports to characterize documents, and the contents of those

documents speak for themselves.

       20.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 20 of the Complaint. In addition, Paragraph 20 of the Complaint asserts

legal conclusions to which no response is required; to the extent a further response is required,

HLC denies each and every allegation contained in Paragraph 20 of the Complaint to the extent it

concerns HLC.



                                               5
16-01342-scc      Doc 41   Filed 05/13/19    Entered 05/13/19 17:17:24       Main Document
                                            Pg 6 of 17


       21.     Paragraph 21 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 21 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.

       22.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in the first sentence of Paragraph 22 of the Complaint. HLC further states that

Paragraph 22 of the Complaint asserts legal conclusions to which no response is required; to the

extent a further response is required, HLC denies each and every allegation contained in

Paragraph 22 of the Complaint to the extent it concerns HLC. HLC further states Paragraph 22

of the Complaint purports to characterize documents, and the contents of those documents speak

for themselves.

       23.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in the first sentence of Paragraph 23 of the Complaint concerning “LBB’s assignee,”

and therefore denies those allegations. HLC further states that Paragraph 23 of the Complaint

asserts legal conclusions to which no response is required. HLC further states Paragraph 23 of

the Complaint purports to characterize documents, and the contents of those documents speak for

themselves.

       24.     Paragraph 24 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 24 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.

       25.     Paragraph 25 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 25 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.




                                               6
16-01342-scc     Doc 41    Filed 05/13/19    Entered 05/13/19 17:17:24       Main Document
                                            Pg 7 of 17


       26.     Paragraph 26 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 26 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.

       27.     Paragraph 27 of the Complaint asserts legal conclusions to which no response is

required. In addition, HLC lacks knowledge or information sufficient to admit or deny the

allegations contained in the first sentence of Paragraph 27 of the Complaint. HLC further states

that the remaining sentences of Paragraph 27 of the Complaint purports to characterize

documents, and the contents of those documents speak for themselves.

       28.     Paragraph 28 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 28 of the Complaint to the extent it concerns HLC. HLC further states

Paragraph 28 of the Complaint purports to characterize documents, and the contents of those

documents speak for themselves.

       29.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 29 of the Complaint, except HLC admits that the LBB sold loans to third

parties, and HLC denies that it sold loans that were defective. Except as expressly admitted,

HLC denies each and every allegation set forth in Paragraph 29 of the Complaint.

       30.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 30 of the Complaint, except HLC denies that it sold loans that were

defective. Except as expressly admitted, HLC denies each and every allegation set forth in

Paragraph 30 of the Complaint.

       31.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 31 of the Complaint, except HLC denies that it sold loans that were



                                               7
16-01342-scc       Doc 41   Filed 05/13/19    Entered 05/13/19 17:17:24      Main Document
                                             Pg 8 of 17


defective. Except as expressly admitted, HLC denies each and every allegation set forth in

Paragraph 31 of the Complaint.

       32.     Paragraph 32 of the Complaint purports to characterize documents, and the

contents of those documents speak for themselves. HLC denies each and every allegation set

forth in Paragraph 32 of the Complaint to the extent in concerns HLC, including that HLC sold

defective loans.

       33.     Paragraph 33 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 33 of the Complaint to the extent it concerns HLC, including the

allegation that HLC sold defective loans. HLC further states Paragraph 33 of the Complaint

purports to characterize documents, and the contents of those documents speak for themselves.

       34.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 34 of the Complaint. In addition, Paragraph 34 of the Complaint asserts

legal conclusions to which no response is required.

       35.     Paragraph 35 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC admits that the Bankruptcy Court

approved certain LBHI settlements with Fannie Mae and Freddie Mac. HLC further states

Paragraph 35 of the Complaint purports to characterize documents regarding LBHI’s settlements

with Fannie Mae and Freddie Mac, and the contents of those documents speak for themselves.

Except as expressly admitted, HLC denies each and every allegation contained in Paragraph 35

of the Complaint to the extent it concerns HLC, including that HLC sold defective loans.

       36.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 36 of the Complaint. In addition, Paragraph 36 of the Complaint asserts



                                                8
16-01342-scc     Doc 41     Filed 05/13/19    Entered 05/13/19 17:17:24       Main Document
                                             Pg 9 of 17


legal conclusions to which no response is required; however, to the extent a further response is

required, HLC denies each and every allegation contained in Paragraph 36 of the Complaint to

the extent it concerns HLC, including the allegation that HLC sold defective loans.

       37.     HLC admits that Exhibit B purports to contain a list of loans, and Exhibit C

purports to relate to those loans. HLC denies that it sold defective loans and denies that the

descriptions of alleged defects in Exhibits B and C are accurate. Except as expressly admitted,

HLC denies each and every allegation set forth in Paragraph 37 of the Complaint.

       38.     HLC denies each and every allegation set forth in Paragraph 38 of the Complaint.

       39.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 39 of the Complaint, except HLC admits that LBB sold loans to third

parties and HLC denies that it sold defective loans.

       40.      HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 40 of the Complaint. In addition, Paragraph 40 of the Complaint asserts

legal conclusions to which no response is required.

       41.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 41 of the Complaint. HLC further states that Paragraph 41 of the

Complaint asserts legal conclusions to which no response is required. HLC also states Paragraph

41 of the Complaint purports to characterize documents, and the contents of those documents

speak for themselves.

       42.     HLC lacks knowledge of information sufficient to admit or deny the allegations

contained in Paragraph 42 of the Complaint as it relates to representations made by parties other

than Home Loan Center. HLC denies each and every allegation set forth in Paragraph 42 of the

Complaint to the extent it concerns HLC, including denying that HLC sold defective loans.



                                                 9
16-01342-scc     Doc 41     Filed 05/13/19 Entered 05/13/19 17:17:24           Main Document
                                          Pg 10 of 17


       43.     HLC admits that the RMBS Trustees filed claims relating to loans sold to LBB,

but denies that HLC sold defective loans. Except as expressly admitted, HLC denies each and

every allegation set forth in Paragraph 43 of the Complaint to the extent it concerns HLC.

       44.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 44 in the Complain regarding what was “alleged.” HLC denies that it

sold defective loans. Except as expressly admitted, HLC denies each and every allegation set

forth in Paragraph 44 of the Complaint to the extent it concerns HLC.

       45.     HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 45 of the Complaint. In addition, Paragraph 45 of the Complaint asserts

legal conclusions to which no response is required.

       46.     Paragraph 46 of the Complaint asserts legal conclusions to which no response is

required; HLC further states Paragraph 46 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves. To the extent any further response is

required, HLC lacks knowledge or information sufficient to admit or deny the allegations

contained in Paragraph 46 of the Complaint, except that HLC admits that an Estimation

Proceeding occurred before the bankruptcy court and the Court entered an order thereafter.

       47.     Paragraph 47 of the Complaint asserts legal conclusions to which no response is

required. To the extent any further response is required, HLC lacks knowledge or information

sufficient to admit or deny the allegations contained in Paragraph 47 of the Complaint, except

HLC denies that it sold loans that were defective.

       48.     HLC admits that Exhibit D purports to contain a list of loans, and Exhibit C

purports to relate to those loans. HLC denies that it sold defective loans and denies that the




                                                10
16-01342-scc       Doc 41    Filed 05/13/19 Entered 05/13/19 17:17:24             Main Document
                                           Pg 11 of 17


descriptions of alleged defects in Exhibits C and D are accurate. Except as expressly admitted,

HLC denies each and every allegation set forth in Paragraph 48 of the Complaint.

         49.   HLC lacks knowledge of information sufficient to admit or deny the allegations

contained in Paragraph 49 of the Complaint as it relates to representations made by parties other

than Home Loan Center, including whether those representations were “coextensive” with

representations made my HLC. HLC denies each and every allegation set forth in Paragraph 49

of the Complaint to the extent it concerns HLC, including denying that HLC sold defective

loans.

         50.   Paragraph 50 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 50 of the Complaint, including denying that HLC sold defective loans.

HLC further states Paragraph 50 of the Complaint purports to characterize documents, and the

contents of those documents speak for themselves.

         51.   Paragraph 51 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 51 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.

         52.   Paragraph 52 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 52 of the Complaint to the extent it concerns HLC. HLC further states

that Plaintiff has failed to plead satisfaction of any conditions precedent with particularity.

         53.   HLC incorporates by reference herein each and every response to the Complaint

set forth above.




                                                  11
16-01342-scc     Doc 41     Filed 05/13/19 Entered 05/13/19 17:17:24             Main Document
                                          Pg 12 of 17


       54.     Paragraph 54 of the Complaint asserts legal conclusions to which no response is

required. HLC further states Paragraph 54 of the Complaint purports to characterize documents,

and the contents of those documents speak for themselves.

       55.     Paragraph 54 of the Complaint asserts legal conclusions to which no response is

required; to the extent a further response is required, HLC denies each and every allegation

contained in Paragraph 54 of the Complaint. HLC further states Paragraph 55 of the Complaint

purports to characterize documents, and the contents of those documents speak for themselves.

       56.     HLC denies each and every allegation set forth in Paragraph 56 of the Complaint.

       57.     HLC denies each and every allegation set forth in Paragraph 57 of the Complaint.

                                              * * * *
       Plaintiff’s Prayer for Relief does not contain any allegations to which a response is

required. To the extent any response is required, HLC denies that Plaintiff is entitled to any

relief of any kind, and hereby denies any allegations in the Prayer for Relief on that basis.

       Pursuant to Federal Rule of Bankruptcy Procedure 7012, Home Loan Center does not

consent to the bankruptcy court’s entry of final orders or judgment.

                                           * * * * *
       To the extent that any further answer is required to any paragraph in the Complaint, HLC

hereby denies all such allegations. HLC denies all allegations in the Complaint (including

headings, footnotes, and the “Prayer for Relief”) not specifically admitted herein and denies that

Plaintiff is entitled to any of the relief requested. All allegations contained in the Complaint not

expressly admitted above are here and now denied.

                                         * * * * *
       Without assuming the burden of proof on any matter for which the burden rests upon

Plaintiff or waiving defenses not raised below that it need not plead at this time, HLC asserts the

following defenses with respect to the Complaint:


                                                 12
16-01342-scc     Doc 41     Filed 05/13/19 Entered 05/13/19 17:17:24             Main Document
                                          Pg 13 of 17


                                           First Defense

       The Complaint, in whole or in part, fails to state a claim for which relief can be granted

 because, among other reasons, Plaintiff alleges no facts showing that any losses Plaintiff may

 have sustained were proximately caused by HLC’s alleged breaches.

                                          Second Defense

       The Complaint, in whole or in part, fails to state a claim upon which damages can be

 awarded.

                                           Third Defense

       Plaintiff’s claims have been released and discharged in bankruptcy.

                                          Fourth Defense

       The Complaint is barred, in whole or in part, to the extent that Plaintiff did not suffer

 damages.

                                           Fifth Defense

       The Complaint is barred, in whole or in part, to the extent that Plaintiff did not receive a

 valid assignment as to the rights of the purchaser of a loan.

                                           Sixth Defense

       The Complaint is barred, in whole or in part, under the doctrine of waiver.

                                          Seventh Defense

       The Complaint is barred, in whole or in part, to the extent that Plaintiff seeks recovery

 inconsistent with any contractual limitations period.




                                                 13
16-01342-scc       Doc 41     Filed 05/13/19 Entered 05/13/19 17:17:24               Main Document
                                            Pg 14 of 17


                                            Eighth Defense

          Plaintiff lacks standing to bring the claims asserted in the Complaint because Plaintiff

 assigned its rights, title, and interest to third parties when it re-sold the loans on which it is

 suing.

                                             Ninth Defense

          Plaintiff’s recovery, if any, should be diminished, reduced, offset, or barred pursuant to

 the fault, responsibility, or causation of others, including but not limited to Plaintiff.

                                             Tenth Defense

          Plaintiff’s Complaint is barred because Plaintiff has not sustained any injury or damages

 as a consequence of HLC’s alleged breaches.

                                           Eleventh Defense

          The Complaint is barred, in whole or in part, on the grounds or to the extent that the harm

 or damages Plaintiff complains of or seeks were caused by Plaintiff’s own acts or omissions

 and/or those of Plaintiff’s agents or employees.

                                            Twelfth Defense

          The Complaint is barred, in whole or in part, on the grounds or to the extent that the harm

 or damages Plaintiff complains of or seeks were caused by the actions or omissions of third

 parties for whom HLC is not responsible and over whom HLC has no control.

                                          Thirteenth Defense

          The Complaint is barred, in whole or in part, on the grounds or to the extent that the harm

 or damages Plaintiff complains of or seeks were caused by unforeseen circumstances, and/or

 superseding and intervening factors, including market forces, over which HLC has no control.




                                                   14
16-01342-scc      Doc 41     Filed 05/13/19 Entered 05/13/19 17:17:24              Main Document
                                           Pg 15 of 17


                                         Fourteenth Defense

        Plaintiff may not recover damages in this action because its damages, if any, are

 speculative, vague, based on guesswork and conjecture, and are impossible to ascertain or

 allocate.

                                          Fifteenth Defense

        The Complaint is barred, in whole or in part, because Plaintiff failed to mitigate its

 alleged damages and therefore is not entitled to recover, in full or in part, its alleged damages.

                                          Sixteenth Defense

        The Complaint is barred, in whole or in part, because Plaintiff did not rely on the

 representations and warranties on which Plaintiff is suing, and to the extent Plaintiff did rely on

 such representations and warranties, Plaintiff’s reliance was not reasonable or justified.

                                        Seventeenth Defense

        The Complaint is barred, in whole or in part, because any alleged defects in the loans

 Plaintiff purchased from HLC were not material, and Plaintiff would have purchased the loans

 from HLC even if it had known about such defects.

                                         Eighteenth Defense

        Plaintiff’s indemnification claims are barred, in whole or in part, because Plaintiff has

 failed to (i) identify the instances in which Plaintiff made payments (in specified amounts) to

 third parties; (ii) demonstrate that Plaintiff was legally obligated to pay the third party the

 amounts Plaintiff claims it paid; and (iii) demonstrate that in each instance payment was

 necessitated by HLC’s supposed breaches.




                                                  15
16-01342-scc        Doc 41     Filed 05/13/19 Entered 05/13/19 17:17:24             Main Document
                                             Pg 16 of 17


                                          Nineteenth Defense

          The Complaint is barred, in whole or in part, to the extent that Plaintiff seeks damages for

 any amounts other than out-of-pocket losses that it actually incurred.

                                           Twentieth Defense

          The Complaint is barred, in whole or in part, by Plaintiff’s breach of the covenant of

 good faith and fair dealing in that Plaintiff failed to timely notify HLC of any defaults or defects

 and/or because Plaintiff chose to pay entities seeking recovery on HLC’s loans more than

 Plaintiff was obligated to pay, or because Plaintiff did not declare Events of Default in good

 faith.

                                         Twenty-First Defense

          The Complaint is barred, in whole or in part, because Plaintiff’s liabilities and losses did

 not arise from reasonable, good faith settlements.

                                        Twenty-Second Defense

          The Complaint is barred, in whole or in part, by statutes of limitations, statutes of repose,

 or similar doctrines.

                                        Twenty-Third Defense

          The Complaint is barred, in whole or in part, under the doctrine of estoppel.

                                        Twenty-Fourth Defense

          The Complaint is barred, in whole or in part, under the doctrine of release.

                                         Twenty-Fifth Defense

          The Complaint is barred because venue is not proper, including for the reasons set forth

 in Home Loan Center’s motion to dismiss on the ground of improper venue, which this Court

 has denied. Home Loan Center expressly does not waive its challenge to improper venue based



                                                   16
16-01342-scc      Doc 41     Filed 05/13/19 Entered 05/13/19 17:17:24            Main Document
                                           Pg 17 of 17


 on the filing of this Answer.

                                      Twenty-Sixth Defense

       The Complaint is barred because it was filed in a Court that does not have subject matter

 jurisdiction over this matter.

                                    Twenty-Seventh Defense

       The Complaint is barred under the doctrines of unclean hands or in pari delicto.

                                    Twenty-Seventh Defense

       The Complaint is barred to the extent that the relevant claims already have been settled or

 released, including in Home Loan Center’s settlement with Aurora Commercial Corp. entered

 May 30, 2014.

                                       Defenses Reserved

       HLC reserves the right to supplement its Answer and Defenses with additional defenses

 that become available or apparent during the course of investigation, preparation, or discovery,

 or at any other time, and to amend its Answer and Defenses accordingly.




Dated: May 13, 2019                                  Respectfully Submitted


                                                     By:     /s/ Jesse T. Smallwood
                                                           Jesse T. Smallwood
                                                           725 Twelfth Street, N.W.
                                                           Washington, D.C. 20005
                                                           Telephone: (202) 434-5162
                                                           Facsimile: (202) 434-5029
                                                           jsmallwood@wc.com
                                                           Attorney for Home Loan Center, Inc.




                                                17
